Title: To George Washington from John Pray, 13 September 1782
From: Pray, John
To: Washington, George


                        Sir
                            N. york Septr 13th 1782
                        
                        I enclose your Excellency a York paper of the 13th Inst. which I got last night by a person I sent in two days ago. he can attest no inteligence. as there is nothing Stiring at present.I have been Trying to git a person in Ever since Last Saturday and Could not till this one. which went in the day be fore Yesterday. An account of a party of men from above our Lines (by the name of Scinners) Laying be low. Who plundered a man I Sent in Yesterday and was to have been out again this Evening. as long as these persons are lurking be low the Line.s we cannot git any Regular inteligenc. I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedient and Verry humble Serveant
                        
                            Jno Pray Capt.
                        
                    P.S. A Number of Transports droped down from York Yesterday morning what number I cannot learn.